Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement submitted on November 23, 2020, recites US 9,258,380 B2 and US 2013/0232223 A1.  Both references list Yu Siu-Leong as the “Name of Patentee or Applicant of cited Document.”  The documents, however list only Chen Ma as the inventor.  It is not clear whether the Patent/Publication Numbers or the “Name of Patentee or Applicant of cited Document” are incorrect.  These two documents have, therefore, not been considered.

Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art includes Miyamoto et al., US 2004/0229687 A1 (hereinafter Miyamoto), Smith et al., US 2014/0342818 A1 (hereinafter Smith), Kazuyuki, JP 2005312655 A (hereinafter Kazuyuki), Bond et al., US 2011/0009193 A1 (hereinafter Bond), Ikenaga et al., US 2013/0252741 A1 (hereinafter Ikenaga).
Miyamoto discloses a game apparatus having connected thereto operation means with which players operate characters (Miyamoto [0010]).  Miyamoto discloses a game in which a plurality of players control a plurality of characters (Miyamoto [0087]).  In one embodiment, Miyamoto discloses a game wherein a controller is switched to another player during gameplay (Miyamoto [0092]).  
Smith teaches an apparatus and method that decouples a fixed relationship between a user and a controller (Smith [0016]).  In one embodiment, players may join and leave as a game progresses (Smith [0017]).  During game progress, players may also change controllers, such as from wired to a wireless controller (Smith [0017]).  
Kazuyuki teaches a music game in which a performance input is performed according to the rhythm of a song to be output as a voice, the game automatically progresses with the lapse 
Bond teaches wherein many video games allow a player to interact using a keyboard and/or mouse [0002]).  One of ordinary skill in the art of gaming is intimately familiar with the use of a keyboard and a mouse to play a game.  This is a budget friendly and easily usable understandable method of controlling game play, especially in first person shooters.  In these games, the keyboard usually controls motion (i.e., forward, left, backward, and right using the W, A, S, and D keys respectively) while the mouse controls direction.  The two different controllers are used together during game play.
Ikenaga teaches a method of providing an information processing system capable of adding a new way of enjoying a game program created to be executed on a dedicated device, for example, of providing the game program with a function of realizing a social game or the like that allows a plurality of players to play one game (Ikenaga [0004]).  This is accomplished, in one embodiment, by overlaying and displaying image information, on a play screen of the game program, a controller assignment window or a window (Ikenaga [0050]).  
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest “wherein the guide image displays an image of a first user, an image of a second user, and an image of each manipulation device controlled by the first user which is to be allocated to the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/Primary Examiner, Art Unit 3715